Citation Nr: 0831367	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-25 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for status-post right medial meniscectomy. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1983 to October 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In May 2008, 
the veteran appeared at a hearing at the RO before the 
undersigned. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) pertinent to increased rating claims.  
According to that decision, section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  A letter complying with the 
requirements set forth above should be should be sent to the 
veteran for his claim for an increased rating in excess of 10 
percent for status-post right medial meniscectomy.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).    

The veteran has been shown to have worsening symptoms of his 
right knee disability since his last VA examination in April 
2007.  The veteran testified at his hearing of worsening 
right knee symptoms.  Additionally, a private medical record 
dated in November 2007 noted that the veteran had recently 
undergone removal of his proximal tibial hardware following 
osteotomy and described his symptoms subsequent to the 
surgery (e.g. instability, mild intermittent dull ache, 
problems with excessive walking, etc.).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  As the current level of disability is at 
issue for service-connected status-post right medial 
meniscectomy, the Board finds that a contemporaneous 
examination of the veteran's right knee is necessary to 
accurately assess his disability picture. 

Accordingly, the case is REMANDED for the following action:

       1.  Provide the veteran with a notice letter that:
*	informs him of the information and 
evidence not of record that is 
necessary to substantiate his claim 
for service-connected status-post 
right medial meniscectomy;
*	informs him of the information and 
evidence that VA will seek to 
provide; 
*	informs him of the information and 
evidence he is expected to provide; 
*	advises him of the criteria for 
establishing a disability rating and 
effective date of award; 
*	notifies him that, to substantiate 
his claim, he must provide, or ask 
the Secretary to obtain, medical or 
lay evidence demonstrating a 
worsening or increase in severity of 
his service-connected status-post 
right medial meniscectomy and the 
effect that worsening has on his 
employment and daily life;  
*	provides him with the appropriate 
Diagnostic Codes for rating service-
connected status-post right medial 
meniscectomy; and 
*	notifies him that, should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant Diagnostic Code provisions, 
which typically provide for a range 
in severity of a particular 
disability from noncompensable to as 
much as 100 percent (depending on the 
disability involved), based on the 
nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their 
impact upon employment and daily 
life.

2.	The veteran should be scheduled for a VA 
orthopedic examination to determine the 
nature and extent of the service-connected 
status-post right medial meniscectomy. The 
claims folder must be made available to 
the examiner in conjunction with the 
examination. All indicated studies, 
including X-rays, should be conducted.

All pertinent right knee pathology, which 
is found on examination, should be noted 
in the report of the evaluation.  In 
particular, the examiner should discuss 
the presence (including degree), or 
absence, of recurrent subluxation or 
lateral instability, dislocated semilunar 
cartilage (with episodes of "locking," 
pain, and effusion), symptomatic removal 
of semilunar cartilage, limitation of 
flexion, and limitation of extension 
associated with the service-connected 
right knee disability.
    
In addition, the examiner should discuss 
whether the veteran's right knee exhibits 
weakened movement, excess fatigability, or 
incoordination that is attributable to the 
service-connected right knee disability.  
If feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion as 
to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran uses 
his right knee repeatedly over a period of 
time.

3.	Then, after ensuring any other necessary 
development has been completed, 
readjudicate the claim on appeal.  If 
further action remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow him an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


